81,7(' 67$7(6 ',675,&7 &2857
                         )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
9(5121 1250$1 ($5/(                 
                                     
                    3ODLQWLII       
                                     
      Y                                 &LYLO $FWLRQ 1R  $%-
                                     
81,7(' 67$7(6 '(3$570(17             
2) -867,&( et al.                  
                                     
                    'HIHQGDQWV      
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21

       3ODLQWLII 9HUQRQ (DUOH EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQWV WKH 8QLWHG 6WDWHV 'HSDUWPHQW

RI -XVWLFH ³'2-´ DQG WKH 8QLWHG 6WDWHV $WWRUQH\ IRU WKH 'LVWULFW RI &ROXPELD XQGHU WKH )UHHGRP

RI ,QIRUPDWLRQ $FW ³)2,$´  86&   et seq &RPSO >'NW  @ DW  3ODLQWLII VHHNV WR

FRPSHO GHIHQGDQWV WR SURGXFH ³WKH *UDQG -XU\¶V 7D[ 1XPEHU IRU 'LVWULFW RI &ROXPELD FULPLQDO

IHORQ\ &DVH 1XPEHU ) FRQFHUQLQJ DQ\ LQGLFWPHQW LVVXHG IRU WKDW FDVH´ Id. 'HIHQGDQWV

KDYH PRYHG WR GLVPLVV WKH FDVH IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ RU LQ WKH DOWHUQDWLYH IRU

VXPPDU\ MXGJPHQW RQ WKH JURXQG WKDW JUDQG MXU\ WD[ QXPEHUV KDYH QHYHU H[LVWHG 'HIV¶ 0RW WR

'LVPLVV RU $OWHUQDWLYHO\ IRU 6XPP - >'NW  @ ³'HIV¶ 0RW´ DW  $WWDFK  WR 'HIV¶ 0RW



       3ODLQWLII VXHG WKH 8QLWHG 6WDWHV $WWRUQH\ IRU WKH 'LVWULFW RI &ROXPELD &RPSO DW  EXW WKDW
SRUWLRQ RI WKH VXLW ZLOO EH GLVPLVVHG EHFDXVH )2,$ ³SURYLGHV D FDXVH RI DFWLRQ RQO\ DJDLQVW IHGHUDO
DJHQFLHV´ Vazquez v. U.S. Dep’t of Justice  ) 6XSS G   ''& 
 86&  D% ³>7@KH GLVWULFW FRXUW    KDV MXULVGLFWLRQ WR HQMRLQ WKH DJHQF\ IURP
ZLWKKROGLQJ DJHQF\ UHFRUGV DQG WR RUGHU WKH SURGXFWLRQ RI DQ\ DJHQF\ UHFRUGV LPSURSHUO\ ZLWKKHOG
IURP WKH FRPSODLQDQW´. :KLOH WKH LVVXH RI ZKHWKHU FRPSRQHQWV RI D IHGHUDO DJHQF\ DUH SURSHU
SDUWLHV LQ D )2,$ DFWLRQ ³LV QRW VHWWOHG LQ WKLV &LUFXLW´ Mingo v. U.S. Dep’t of Justice  ) 6XSS
G   ''&  FRXUWV LQ WKLV &LUFXLW KDYH GLVPLVVHG WKH FRPSRQHQW SDUWLHV ZKHUH WKH
'2- LV D SURSHUO\ QDPHG GHIHQGDQW See, e.g., Vasquez  ) 6XSS G DW  REVHUYLQJ WKDW
³WKH >F@RXUW QHHG QRW GZHOO RQ WKH LVVXH EHFDXVH    '2- LV D QDPHG GHIHQGDQW´ Mingo  )
6XSS G DW .
'HIV¶ 0HP RI 3 	 $ LQ 6XSS RI 'HIV¶ 0RW >'NW  @ ³'HIV¶ 0HP´ DW  $FFRUGLQJ WR

GHIHQGDQWV VLQFH JUDQG MXU\ WD[ QXPEHUV GR QRW H[LVW WKHUH ZDV QR QHHG WR FRQGXFW D IXWLOH VHDUFK

WR ILQG WKHP 'HIV¶ 0HP DW 

       8QGHU WKHVH FLUFXPVWDQFHV WKHUH LV FDVH ODZ WKDW ZRXOG VXSSRUW WKH GLVPLVVDO RI WKH DFWLRQ

RQ WKH EDVLV WKDW WKLV &RXUW ODFNV MXULVGLFWLRQ %XW LQ WKH HYHQW WKH &RXUW LV UHTXLUHG WR DVVHVV WKH

DGHTXDF\ DQGRU WKH IXWLOLW\ RI WKH VHDUFK EDVHG RQ WKH HYLGHQWLDU\ UHFRUG WKH &RXUW ZLOO HQWHU

MXGJPHQW LQ IDYRU RI GHIHQGDQWV EHFDXVH WKHUH LV QR JHQXLQH GLVSXWH RI PDWHULDO IDFW FRQFHUQLQJ

WKH H[LVWHQFH RI WKH UHFRUGV DQG WKH ODFN RI DQ\ REOLJDWLRQ WR VHDUFK IRU WKHP

                                        %$&.*5281'

       7KH IDFWV DUH QRW LQ GLVSXWH 3ODLQWLII ZDV FRQYLFWHG RI VHYHUDO FULPHV GXULQJ WKH V

&RPSO DW ± +H ZDV DOVR FKDUJHG LQ WKH 6XSHULRU &RXUW IRU WKH 'LVWULFW RI &ROXPELD LQ IHORQ\

FDVH QXPEHU ) Id. DW  7KH FKDUJH ZDV GLVPLVVHG GXULQJ WKH JUDQG MXU\ SKDVH RI WKH

LQYHVWLJDWLRQ RQ RU DURXQG $SULO   $WWDFK  WR 'HIV¶ 0RW 'HFO RI 'DYLG /XF]\QVNL

>'NW  @ ³/XF]\QVNL 'HFO´   %\ OHWWHU GDWHG -XO\   SODLQWLII VHQW D )2,$ UHTXHVW

WR WKH 7D[ 'LYLVLRQ RI WKH '2- DVNLQJ IRU WKH WD[ QXPEHU RI WKH JUDQG MXU\ IURP WKDW FDVH ([ 

WR &RPSO /XF]\QVNL 'HFO  

       2Q $XJXVW   WKH ([HFXWLYH 2IILFH RI WKH 8QLWHG 6WDWHV $WWRUQH\V ³(286$´

UHVSRQGHG RQ WKH '2-¶V EHKDOI H[SODLQLQJ WKDW ³>J@UDQG MXU\ PDWHULDO LV H[HPSW IURP PDQGDWRU\

UHOHDVH´ EHFDXVH LW LV ³VSHFLILFDOO\ H[HPSWHG IURP GLVFORVXUH E\ VWDWXWH´ ([  WR &RPSO

/XF]\QVNL 'HFO   3ODLQWLII ILOHG DQ DSSHDO ZLWK WKH '2-¶V 2IILFH RI ,QIRUPDWLRQ 3ROLF\ ³2,3´

([  WR &RPSO /XF]\QVNL 'HFO   2,3 DIILUPHG WKH (286$¶V GHWHUPLQDWLRQ EXW LQVWHDG RI

UHO\LQJ RQ WKH VWDWXWRU\ GLVFORVXUH SURKLELWLRQ H[HPSWLRQ LW VWDWHG WKDW WKH ³(286$ GRHV QRW

PDLQWDLQ DQ\ LQIRUPDWLRQ FRQFHUQLQJ WKH W\SH RI UHFRUGV    GHVFULEHG LQ >(DUOH¶V@ UHTXHVW OHWWHU´



                                                 
([  WR &RPSO /XF]\QVNL 'HFO   $GGLWLRQDOO\ 2,3 H[SODLQHG WKDW LW ³KDV QHYHU IRXQG DQ\

LQGLFDWLRQ WKDW WKLV W\SH RI UHFRUG KDV HYHU H[LVWHG ZLWKLQ DQ\ FRPSRQHQW RI WKH 'HSDUWPHQW RI

-XVWLFH´ ([  WR &RPSO /XF]\QVNL 'HFO  

       3ODLQWLII VHHNV UHYLHZ RI 2,3¶V GHFLVLRQ See &RPSO DW ± 'HIHQGDQWV WDNH WKH SRVLWLRQ

WKDW WKH &RXUW ODFNV MXULVGLFWLRQ WR UHYLHZ D )2,$ UHTXHVW IRU PDWHULDO WKDW GRHV QRW H[LVW VLQFH WKH

VWDWXWH ZRXOG QRW DSSO\ LQ WKDW FLUFXPVWDQFH DQG LQ WKH DOWHUQDWLYH WKH\ DUJXH WKDW MXGJPHQW

VKRXOG EH HQWHUHG LQ IDYRU RI GHIHQGDQWV VLQFH WKH\ KDYH FRPSOLHG ZLWK WKHLU )2,$ REOLJDWLRQV

'HIV¶ 0HP DW  ,Q VXSSRUW RI WKHLU PRWLRQ GHIHQGDQWV UHO\ XSRQ WKH GHFODUDWLRQ RI 'DYLG

/XF]\QVNL DQ DWWRUQH\ LQ WKH (286$ ZKR FRRUGLQDWHG WKH '2-¶V UHVSRQVH WR SODLQWLII¶V )2,$

UHTXHVW See /XF]\QVNL 'HFO  

       0U /XF]\QVNL VHDUFKHG IRU SODLQWLII¶V ILUVW DQG ODVW QDPH XVLQJ WKH 'LVWULFW RI &ROXPELD¶V

FRXUW FDVHV RQOLQH ZHESDJH Id.   +H IRXQG IHORQ\ FDVH  ) EXW WKH RQOLQH V\VWHP GLG

QRW FRQWDLQ D WD[ ,' QXPEHU Id 0U /XF]\QVNL VWDWHV EDVHG RQ KLV H[SHULHQFH DV DQ $WWRUQH\

$GYLVRU ZLWK WKH (286$ WKDW ³WKHUH DUH QR µWD[ QXPEHUV¶ DVVRFLDWHG ZLWK JUDQG MXULHV LQ '&

6XSHULRU &RXUW´ Id.

       0U /XF]\QVNL DOVR FRQWDFWHG &KULVWLQD 7URLDQL DQ $WWRUQH\$GYLVRU RI WKH '2-¶V 2IILFH

RI ,QIRUPDWLRQ 3ROLF\ Id. +HU UHVSRQVLELOLWLHV LQFOXGH UHYLHZLQJ YHULI\LQJ DQG DGMXGLFDWLQJ

)2,$ UHTXHVWRUV¶ DSSHDOV id. DQG VKH DGMXGLFDWHG SODLQWLII¶V DSSHDO See ([  WR &RPSO DW 

0V 7URLDQL LQIRUPHG 0U /XF]\QVNL WKDW WR KHU NQRZOHGJH ³WKHUH LV QR UHFRUG V\VWHP DQ\ZKHUH

ZLWKLQ '2- LQ ZKLFK UHVSRQVLYH UHFRUGV ZRXOG EH ORFDWHG´ EHFDXVH JUDQG MXU\ WD[ QXPEHUV GR QRW

H[LVW /XF]\QVNL 'HFO  

       0U /XF]\QVNL DOVR FRQWDFWHG 5LFKDUG 7LVFKQHU ZKR LV WKH &KLHI RI WKH 6XSHULRU &RXUW

'LYLVLRQ DW WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH IRU WKH 'LVWULFW RI &ROXPELD Id. 7KH 8QLWHG 6WDWHV



                                                  
$WWRUQH\ IRU WKH 'LVWULFW RI &ROXPELD SURVHFXWHV IHGHUDO RIIHQVHV DV ZHOO DV PRVW RI WKH ORFDO

FULPHV ZLWKLQ WKH 'LVWULFW DQG WKH 6XSHULRU &RXUW 'LYLVLRQ KDQGOHV WKRVH SURVHFXWLRQV Id. 0U

7LVFKQHU KDV ZRUNHG LQ WKDW RIILFH VLQFH 2FWREHU  D WLPH SHULRG WKDW LQFOXGHV WKH SHULRG ZKHQ

IHORQ\ FDVH  ) ZDV GLVPLVVHG Id. $FFRUGLQJ WR 0U 7LVFKQHU JUDQG MXULHV LQ '&

6XSHULRU &RXUW ³GR QRW ± DQG QHYHU KDYH KDG ± WD[ QXPEHUV´ Id.

         %DVHG RQ KLV LQWHUYLHZV ZLWK 0U 7LVFKQHU DQG 0V 7URLDQL KLV VHDUFK XVLQJ WKH 'LVWULFW

RI &ROXPELD¶V ZHESDJH DQG KLV RZQ H[SHULHQFH DV DQ $WWRUQH\ $GYLVRU ZLWK WKH (286$ 0U

/XF]\QVNL FRQFOXGHG WKDW ³WKH UHTXHVWHG LQIRUPDWLRQ GRHV QRW H[LVW´ VR ³WKHUH LV QR UHFRUG V\VWHP

LQ ZKLFK UHVSRQVLYH UHFRUGV DUH OLNHO\ WR EH ORFDWHG´ Id.

         3ODLQWLII ILOHG D WLPHO\ RSSRVLWLRQ WR GHIHQGDQWV¶ PRWLRQ DQG LQ LW KH DVVHUWV WKDW KH ZDV

WROG E\ D MDLOKRXVH ODZ\HU WKDW DOO LQGLFWPHQWV PXVW EH ILOHG ZLWK WKH 7D[ 'LYLVLRQ RI WKH '2- DQG

EH JLYHQ D WD[ QXPEHU WR EH YDOLG $II LQ 6XSS ([  WR 3O¶V 0RW RI 2SS WR 'HIV¶ 0RW ZLWK

3 	 $ LQ 6XSS >'NW  @ ³3O¶V $II´ DW 

                                    67$1'$5' 2) 5(9,(:

    ,      6XEMHFW 0DWWHU -XULVGLFWLRQ

         8QGHU 5XOH E WKH SODLQWLII EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ MXULVGLFWLRQ E\ D

SUHSRQGHUDQFH RI WKH HYLGHQFH See Lujan v. Defs. of Wildlife  86    Shekoyan

v. Sibley Int’l Corp.  ) 6XSS G   ''&  )HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG

MXULVGLFWLRQ DQG WKH ODZ SUHVXPHV WKDW ³D FDXVH OLHV RXWVLGH WKLV OLPLWHG MXULVGLFWLRQ´ Kokkonen v.

Guardian Life Ins. Co. of Am.  86    see also Gen. Motors Corp. v. Envtl.

Prot. Agency  )G   '& &LU  ³$V D FRXUW RI OLPLWHG MXULVGLFWLRQ ZH EHJLQ

DQG HQG ZLWK DQ H[DPLQDWLRQ RI RXU MXULVGLFWLRQ´ ³>%@HFDXVH VXEMHFWPDWWHU MXULVGLFWLRQ LV µDQ

$UW>LFOH@ ,,, DV ZHOO DV D VWDWXWRU\ UHTXLUHPHQW    QR DFWLRQ RI WKH SDUWLHV FDQ FRQIHU VXEMHFWPDWWHU



                                                    
MXULVGLFWLRQ XSRQ D IHGHUDO FRXUW¶´ Akinseye v. District of Columbia  )G   '& &LU

 TXRWLQJ Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee  86  



          :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV IRU ODFN RI MXULVGLFWLRQ WKH FRXUW ³LV QRW OLPLWHG WR

WKH DOOHJDWLRQV RI WKH FRPSODLQW´ Hohri v. United States  )G   '& &LU 

vacated on other grounds  86   5DWKHU ³D FRXUW PD\ FRQVLGHU VXFK PDWHULDOV

RXWVLGH WKH SOHDGLQJV DV LW GHHPV DSSURSULDWH WR UHVROYH WKH TXHVWLRQ >RI@ ZKHWKHU LW KDV MXULVGLFWLRQ

WR KHDU WKH FDVH´ Scolaro v. D.C. Bd. of Elections & Ethics  ) 6XSS G   ''& 

FLWLQJ Herbert v. Nat’l Acad. of Scis.  )G   '& &LU  see also Jerome Stevens

Pharm. Inc. v. Food & Drug Admin.  )G   '& &LU 

   ,,       6XPPDU\ -XGJPHQW

          6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

          7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH



                                                   
RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ

UHDVRQDEOH LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW

PRWLRQ¶´ Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States

v. Diebold, Inc.  86    SHU FXULDP

       ³)2,$ FDVHV DUH W\SLFDOO\ DQG DSSURSULDWHO\ GHFLGHG RQ PRWLRQV IRU VXPPDU\ MXGJPHQW´

Moore v. Bush  ) 6XSS G   ''&  ,Q WKH )2,$ FRQWH[W ³WKH VXIILFLHQF\ RI WKH

DJHQF\¶V LGHQWLILFDWLRQ RU UHWULHYDO SURFHGXUH´ PXVW EH ³JHQXLQHO\ LQ LVVXH´ LQ RUGHU IRU VXPPDU\

MXGJPHQW WR EH LQDSSURSULDWH Weisberg v. Dep’t of Justice  )G   Q '& &LU

 TXRWLQJ Founding Church of Scientology v. Nat’l Sec. Agency  )G   '& &LU

 LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG +RZHYHU D SODLQWLII ³FDQQRW UHEXW WKH JRRG IDLWK

SUHVXPSWLRQ´ DIIRUGHG WR DQ DJHQF\¶V VXSSRUWLQJ DIILGDYLWV ³WKURXJK SXUHO\ VSHFXODWLYH FODLPV

DERXW WKH H[LVWHQFH DQG GLVFRYHUDELOLW\ RI RWKHU GRFXPHQWV´ Brown v. Dep’t of Justice  )

6XSS G   ''&  TXRWLQJ SafeCard Servs., Inc. v. Sec. & Exch. Comm’n 

)G   '& &LU  LQWHUQDO TXRWDWLRQ PDUNV DQG FLWDWLRQV RPLWWHG

       )XUWKHU ZKHUH D SODLQWLII KDV QRW SURYLGHG HYLGHQFH WKDW DQ DJHQF\ DFWHG LQ EDG IDLWK ³D

FRXUW PD\ DZDUG VXPPDU\ MXGJPHQW VROHO\ RQ WKH EDVLV RI LQIRUPDWLRQ SURYLGHG E\ WKH DJHQF\ LQ

GHFODUDWLRQV´ Moore  ) 6XSS G DW  SURYLGHG WKDW WKH GHFODUDWLRQV DUH QRW ³FRQFOXVRU\>@

   YDJXH RU VZHHSLQJ´ King v. U.S. Dep’t of Justice  )G   '& &LU  LQWHUQDO

FLWDWLRQ DQG TXRWDWLRQ PDUNV RPLWWHG 7KH GLVWULFW FRXUW UHYLHZV WKH DJHQF\¶V DFWLRQ GH QRYR DQG

³WKH EXUGHQ LV RQ WKH DJHQF\ WR VXVWDLQ LWV DFWLRQ´  86&  D% accord Military Audit

Project v. Casey  )G   '& &LU 




                                                 
                                            $1$/<6,6

       7R HVWDEOLVK VXEMHFW PDWWHU MXULVGLFWLRQ LQ D )2,$ FDVH SODLQWLII PXVW VKRZ WKDW DQ DJHQF\

KDV  LPSURSHUO\  ZLWKKHOG  DJHQF\ UHFRUGV Kissinger v. Reporters Comm. for Freedom

of the Press  86    see also U.S. Dep’t of Justice v. Tax Analysts  86

   ³>$@OO WKUHH >DUH@ MXULVGLFWLRQDO WHUPV´ DQG ³>X@QOHVV HDFK RI WKHVH FULWHULD LV PHW

D GLVWULFW FRXUW ODFNV MXULVGLFWLRQ WR GHYLVH UHPHGLHV WR IRUFH DQ DJHQF\ WR FRPSO\ ZLWK WKH )2,$¶V

GLVFORVXUH UHTXLUHPHQWV´ $ IHGHUDO FRXUW RQO\ KDV MXULVGLFWLRQ ³LI WKH DJHQF\ KDV FRQWUDYHQHG DOO

WKUHH FRPSRQHQWV RI WKLV REOLJDWLRQ´ Kissinger  86 DW  ,Q RUGHU IRU D UHFRUG WR EH DQ

³DJHQF\ UHFRUG´ ZLWKLQ WKH PHDQLQJ RI )2,$ LW PXVW ILUVW EH FUHDWHG RU REWDLQHG E\ WKH DJHQF\

Forsham v. Harris  86    $SSO\LQJ WKRVH SULQFLSOHV D FRXUW LQ WKLV GLVWULFW

KDV UXOHG ³LI LW FDQ EH HVWDEOLVKHG WKURXJK DIILGDYLWV WKDW QR µDJHQF\ UHFRUGV¶ UHVSRQVLYH WR WKH

3ODLQWLII¶V UHTXHVWV ZHUH IRXQG    DIWHU D JRRG IDLWK UHDVRQDEOH VHDUFK ZDV FRQGXFWHG QR

MXULVGLFWLRQ UHPDLQV´ EHFDXVH DJHQF\ UHFRUGV PXVW H[LVW WR EH LPSURSHUO\ ZLWKKHOG Kuffel v. U.S.

Bureau of Prisons  ) 6XSS   ''&  see also Am. Civil Liberties Union v.

Cent. Intelligence Agency  )G  ± '& &LU  DIILUPLQJ GLVWULFW FRXUW¶V

GHFLVLRQ WR GLVPLVV )2,$ FDVH IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ ZKHUH WKH FRXUW IRXQG WKDW

&RQJUHVVLRQDO UHFRUGV ZHUH QRW ³DJHQF\ UHFRUGV´ DQG WKHUHIRUH IHOO RXWVLGH RI WKH VFRSH RI )2,$

       +RZHYHU WKHUH LV DOVR &LUFXLW DXWKRULW\ WKDW VXJJHVWV WKDW WKH LQTXLU\ LQWR VXIILFLHQF\ RI

WKH DOOHJDWLRQ WKDW WKH DJHQF\ KDV LPSURSHUO\ ZLWKKHOG UHFRUGV LV D PHULWVEDVHG LQTXLU\ ,Q

Sweetland v. Walters  )G   '& &LU  WKH &LUFXLW FRXUW DIILUPHG WKH GLVWULFW

FRXUW¶V GLVPLVVDO RI D )2,$ FDVH EHFDXVH WKH HQWLW\ DW LVVXH ZDV QRW DQ ³DJHQF\´ VXEMHFW WR )2,$

EXW RQO\ RQ WKH JURXQGV WKDW WKH SODLQWLII IDLOHG WR VWDWH D FODLP 7KH FRXUW QRWHG WKDW LW FRXOG QRW

³DJUHH WKDW WKH GLVWULFW FRXUW ODFNHG VXEMHFWPDWWHU MXULVGLFWLRQ´ EHFDXVH WKH GLVWULFW FRXUW KDV



                                                  
MXULVGLFWLRQ RYHU VXEVWDQWLYH FODLPV DULVLQJ XQGHU 86 ODZV Id. 7KH &LUFXLW PDGH D VLPLODU UXOLQJ

LQ Citizens for Responsibility and Ethics in Washington v. Office of Administration  )G 

 '& &LU  ZKHQ LW DIILUPHG WKH GLVWULFW FRXUW¶V GHFLVLRQ WKDW WKH RIILFH LQ TXHVWLRQ ZDV

QRW DQ ³DJHQF\´ FRYHUHG E\ )2,$ DQG WKDW WKHUHIRUH SODLQWLII KDG IDLOHG WR VWDWH D FODLP

+RZHYHU WKH FRXUW WRRN LVVXH ZLWK WKH GLVWULFW FRXUW¶V GLVPLVVDO RI WKH FRPSODLQW IRU ODFN RI VXEMHFW

PDWWHU MXULVGLFWLRQ VWDWLQJ WKDW WKH SODLQWLII¶V FODLPV ³ZHUH QRW µVR LQVXEVWDQWLDO LPSODXVLEOH

IRUHFORVHG E\ SULRU GHFLVLRQV RI WKLV &RXUW RU RWKHUZLVH FRPSOHWHO\ GHYRLG RI PHULW¶ WR ZDUUDQW

µ>G@LVPLVVDO IRU ODFN RI VXEMHFWPDWWHU MXULVGLFWLRQ¶´ Id. TXRWLQJ Steel Co. v. Citizens for a Better

Env’t  86   

       7KHUHIRUH WKLV &RXUW IHHOV FRQVWUDLQHG WR JR RQ WR GHWHUPLQH WKDW LI LW KDV MXULVGLFWLRQ

MXGJPHQW VKRXOG EH HQWHUHG LQ IDYRU RI GHIHQGDQWV

       ³,Q RUGHU WR REWDLQ VXPPDU\ MXGJPHQW WKH DJHQF\ PXVW VKRZ WKDW LW PDGH D JRRG IDLWK

HIIRUW WR FRQGXFW D VHDUFK IRU WKH UHTXHVWHG UHFRUGV XVLQJ PHWKRGV ZKLFK FDQ EH UHDVRQDEO\

H[SHFWHG WR SURGXFH WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby v. U.S. Dep’t of the Army  )G 

 '& &LU  %XW WKH DJHQF\ ³LV QRW UHTXLUHG WR H[SHQG LWV OLPLWHG UHVRXUFHV RQ VHDUFKHV

IRU ZKLFK LW LV FOHDU DW WKH RXWVHW WKDW QR VHDUFK ZLOO SURGXFH WKH UHFRUGV VRXJKW´ Reyes v. U.S.

Envtl. Prot. Agency  ) 6XSS G   ''&  FLWLQJ Sack v. U.S. Dep’t of Def.  )

6XSS G   ''&  $FFRUGLQJO\ ³>Z@KHUH    WKH >J@RYHUQPHQW¶V GHFODUDWLRQV

HVWDEOLVK WKDW D VHDUFK ZRXOG EH IXWLOH    WKH UHDVRQDEOH VHDUFK UHTXLUHG E\ )2,$ PD\ EH QR

VHDUFK DW DOO´ Id. TXRWLQJ Amnesty Int’l USA v. Cent. Intelligence Agency 1R &9

/$3  :/  DW  Q 6'1 -XQH  

       $ FRXUW PD\ DZDUG VXPPDU\ MXGJPHQW VROHO\ RQ WKH EDVLV RI LQIRUPDWLRQ SURYLGHG E\ WKH

DJHQF\ LQ GHFODUDWLRQV DV ORQJ DV WKH\ GHVFULEH WKH UHDVRQV ³IRU QRQGLVFORVXUH ZLWK UHDVRQDEO\



                                                  
VSHFLILF GHWDLO´ DQG DUH QRW FRQWURYHUWHG E\ ³HYLGHQFH RI DJHQF\ EDG IDLWK´ Military Audit Project

 )G DW  7KH FRXUW PD\ UHO\ RQ GHFODUDWLRQV WR GHWHUPLQH ZKHWKHU DQ DJHQF\ KDV SURYHQ

WKDW D VHDUFK LV IXWLOH LI WKH GHFODUDWLRQV DUH ³UHODWLYHO\ GHWDLOHG´ QRQFRQFOXVRU\ DQG VXEPLWWHG LQ

JRRG IDLWK Goland v. Cent. Intelligence Agency  )G   '& &LU  TXRWLQJ

Vaugh v. Rosen  )G   '& &LU  ³>$@IILGDYLWV DUH HTXDOO\ WUXVWZRUWK\ ZKHQ

WKH\ DYHU WKDW DOO GRFXPHQWV KDYH EHHQ SURGXFHG RU DUH XQLGHQWLILDEOH DV ZKHQ WKH\ DYHU WKDW

LGHQWLILHG GRFXPHQWV DUH H[HPSW´ ³7KH DGHTXDF\ RI WKH DIILGDYLW PXVW EH MXGJHG    LQ OLJKW RI

WKH HQWLUHW\ RI LWV FRQWHQWV´ DQG ZKHUH WKH GHFODUDQW¶V UROH VKRZV IDPLOLDULW\ ZLWK ZKDW LQIRUPDWLRQ

LV DYDLODEOH YLD D VHDUFK WKH GHFODUDQW LV ³SUHVXPHG DEOH WR IDPLOLDUL]H KLPVHOI ZLWK ZKDW >UHFRUGV

WKH DJHQF\@ GRHV DQG GRHV QRW PDLQWDLQ´ Am.-Arab Anti-Discrim. Comm. v. U.S. Dep’t of

Homeland Sec.  ) 6XSS G   ''&  $V D UHVXOW WKDW GHFODUDQW¶V H[SODQDWLRQ

WKDW WKH DJHQF\ GRHV QRW PDLQWDLQ LQIRUPDWLRQ RQ WKH VXEMHFW ³LV VXIILFLHQW    WR H[SODLQ ZK\ D

VHDUFK ZRXOG EH IXWLOH DQG LV XQQHFHVVDU\´ Id.

       +HUH GHIHQGDQWV KDYH VXEPLWWHG D GHFODUDWLRQ DPSO\ GHPRQVWUDWLQJ WKDW D VHDUFK ZRXOG EH

IXWLOH EHFDXVH WKH GRFXPHQWV LQ TXHVWLRQ GR QRW H[LVW 0U /XF]\QVNL¶V FRQFOXVLRQ LV EDVHG RQ KLV

SHUVRQDO NQRZOHGJH DV ZHOO DV LQIRUPDWLRQ SURYLGHG E\ RWKHU NQRZOHGJHDEOH RIILFLDOV +LV RZQ

NQRZOHGJH DQG H[SHULHQFH FRXSOHG ZLWK ZKDW KH OHDUQHG IURP HDFK RI KLV LQTXLULHV GHPRQVWUDWHV

D IDPLOLDULW\ ZLWK ZKHWKHU WKH LQIRUPDWLRQ VRXJKW FRXOG EH UHWULHYHG WKURXJK D VHDUFK RI DJHQF\

UHFRUGV See id. KROGLQJ WKDW ZKHUH DQ DIILGDYLW VWDWHG WKDW D VHDUFK ZRXOG QRW SURGXFH WKH

LQIRUPDWLRQ VRXJKW E\ WKH SODLQWLII WKH DIILDQW¶V IDPLOLDULW\ ZLWK WKH VRXJKW DIWHU LQIRUPDWLRQ

EDVHG RQ KLV RZQ SHUVRQDO H[SHULHQFH DV ZHOO DV FRQYHUVDWLRQV KH KDG ZLWK RWKHU RIILFLDOV ZDV

VXIILFLHQW WR HVWDEOLVK WKDW WKH JRYHUQPHQW GLG QRW QHHG WR D FRQGXFW D VHDUFK




                                                  
       3ODLQWLII¶V SURIIHU RI KHDUVD\ LQIRUPDWLRQ KH UHFHLYHG IURP ³D >M@DLOKRXVH ODZ\HU´ WKDW DOO

LQGLFWPHQWV ³PXVW EH ILOHG WR WKH WD[ >G@LYLVLRQ    DQG JLYHQ D WD[ QXPEHU´ 3O¶V $II DW  LV QRW

HQRXJK WR SXW WKH DJHQF\¶V JRRG IDLWK LQWR GRXEW See Ground Saucer Watch, Inc. v. Cent.

Intelligence Agency  )G   '& &LU  3ODLQWLII VXSSOLHV QR IDFWV WKDW ZRXOG

LQGLFDWH WKDW WKH VRXUFH RI WKLV LQIRUPDWLRQ KDG DQ\ SHUVRQDO NQRZOHGJH RI WKH SURFHGXUHV KH ZDV

GHVFULELQJ DQG D VWDWHPHQW WKDW ODFNV DQ\ LQGLFLD RI UHOLDELOLW\ DQG LV SXUH VSHFXODWLRQ GRHV QRW

XQGHUPLQH GHIHQGDQWV¶ SURRI KHUH See SafeCard Servs.  )G DW  TXRWLQJ Ground Saucer

Watch, Inc.  )G DW  ³$JHQF\ DIILGDYLWV DUH DFFRUGHG D SUHVXPSWLRQ RI JRRG IDLWK ZKLFK

FDQQRW EH UHEXWWHG E\ µSXUHO\ VSHFXODWLYH FODLPV DERXW WKH H[LVWHQFH DQG GLVFRYHUDELOLW\ RI RWKHU

GRFXPHQWV¶´ 6LQFH QRQH RI SODLQWLII¶V DUJXPHQWV LQFOXGH D ³VXIILFLHQW OLQN EHWZHHQ DVVHUWHG IDFW

DQG DUJXHG LQIHUHQFH WR UDLVH D VHULRXV DQG PDWHULDO TXHVWLRQ UHTXLULQJ WULDO RQ WKH PHULWV´ Ground

Saucer Watch, Inc.  )G DW  WKH &RXUW ZLOO HQWHU MXGJPHQW LQ IDYRU RI GHIHQGDQWV

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 1RYHPEHU